DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
housing 2a, motor 2b, tool unit 2c and rod 2d [0028].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
“the body e to be inserted” should read “the body to be inserted”
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0077540 (Estabrook) in view of US2012/0305427 (Felder).
Regarding claim 1 Estabrook discloses a package, the package comprising: 
a bottom wall (bottom of primary package; 100); 
an upper wall located opposite the bottom wall (top of primary package; 100/access flaps; 114)(Figure 1B); and 
a vertical wall (wall; 112)(Figure 3) extending between the bottom wall and the upper wall (one of four walls extending between top and bottom of primary package; 100)(Figure 1B); 
wherein a first space (“the primary package further includes a primary access flap that is configured to enclose the primary contents within the interior space”; [0008]) and a second space (“the primary package may include an internal compartment configured to receive the secondary packaging”; [0062]) are defined between the bottom wall and the upper wall (Figure 1B), and 
an opening (opening to internal compartment; 200)(Figure 3) is defined in the vertical wall (wall; 112) (“The package further includes at least one wall defining a secondary opening in the outer surface extending into the interior space. The at least one wall further defines a hinged door covering the secondary opening”; [0014]). Estabrook further discloses wherein the first opening is configured to accommodate a beverage machine [0037]) and the second space is configured to accommodate an adjunct materials associated with the appliance [0041].
Estabrook does not disclose wherein the package is for an electrical power tool powered by a battery pack wherein the first space is configured to accommodate a body of the electrical power tool and the second space is configured to accommodate the battery pack detached from the body or wherein the opening configured to enable the battery pack to be inserted into the second space through the opening in a state where the body is accommodated within the first space. However, Estabrook does discloses that the primary and secondary packages may be constructed in a variety of shapes and sizes in order to accommodate the contents being packaged; [0043]).
Felder discloses a package system wherein an electric power tool (medical device; 250)(Figure 3) is placed in a first space (first compartment; 210), and a battery (battery; 260) is inserted in a second space (second compartment; 220). Felder further discloses that while packaging the battery and medical device together, keeping the sensitive electrical components, such as a battery, in a separate compartment, will protect the battery. (“for medical devices utilizing specialized components, such as electrical components or other sensitive components, packaging the medical device and electrical components in this way will allow both proper sterilization of the medical device while not also damaging the insertable electrical components”; [0025]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify Estabrook’s package to accommodate devices which include sensitive electrical components. Having a secondary compartment for the battery, separate from the primary compartment, would prevent damage to sensitive electrical devices, as disclosed by Felder.
Regarding claims 2, 4 and 10, Estabrook, as modified by Felder, discloses the package according to claim 1, and further discloses wherein the opening has a size not allowing the body to pass through the opening (primary content  102 appears to be multiple times larger than the opening to the internal compartment (200) as shown in Figures 1B and 3) and the upper wall (top of primary package 110/access flaps; 114) is configured openable (via primary access flap; 114) such that the upper wall enables the body to be inserted into and taken out from the first space when the upper wall is opened (“inserting the primary contents into the interior space through the primary access flap”; [0019]).
Regarding claim 3, Estabrook, as modified by Felder, discloses the package according to claim 1, and further discloses wherein the vertical wall (wall; 112) is provided with a flap (opening feature; 130) configured to open (Figure 3) and close (Figure 4) the opening.
Regarding claim 5, Estabrook, as modified by Felder, discloses the package according to claim 1, and further discloses wherein the vertical wall (wall; 112) comprises a front wall, a rear wall located opposite the front wall, and a pair of side walls extending between the front wall and the rear wall (Figure 1B)(“the walls 112 define an interior space of the primary package 110”; [0043]).
Regarding claim 6, 7, 11, 12, 13 and 14, Estabrook, as modified by Felder, discloses the package according to claims 1, 5 and 10, and further discloses the opening is located on at least one of the pair of side walls (opening feature;130)(Figure 1B). 
Estabrook does not appear to disclose wherein an area of each side wall is smaller than any are of the front wall and area of the rear wall or wherein an area of the upper wall is greater than any of an area of the front wall and an area of the rear wall. However, Estabrook further discloses that the primary and secondary packages may be constructed in a variety of shapes and sizes in order to accommodate the contents being packaged; [0043]).
 Although the Figures do not shown dimensions, Felder appears to discloses a package for an elongated medical device (Figure 3), wherein the area of each side wall is smaller than the area of the front and rear walls (see modified Figure 3 below) and wherein an area of the upper wall is greater than any of an area of the front wall and an area of the rear wall. (best shown in Figure 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Estabrook’s package (Figure 1B) to accommodate an elongated medical device. Designing a package with size and dimensions which provide enough room to accommodate and protect the contents of the package, while also minimizing the amount of material used and space the package occupies to provide effective cost, storage and shipping only requires ordinary skill in the art.
                  
    PNG
    media_image1.png
    579
    659
    media_image1.png
    Greyscale

Regarding claims 8 and 9, Estabrook, as modified by Felder, discloses the package according to claim 1, and further discloses a partition that is located between the first space and the second space and at least partially separates the first space from the second space wherein the partition is configured to secure at least one of the body accommodated in the first space and the battery pack accommodated in the second space (“the internal compartment may be defined by various internal shelves, walls, partitions, dividers, that support the secondary packaging”; [0062]. The internal compartment walls can form or define the internal compartment, separating the adjunct material from the elements contained within the primary packaging”; [0063]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0077540 (Estabrook) in view of US2012/0305427 (Felder) and further in view of US2005/0076618 (Powers).
Regarding claim 15, Estabrook, as modified by Felder, discloses a method of packing an electrical power tool configured to be powered by a battery pack according to claim 1, the method comprising: placing the body (medical device; 250)(Figure 1) into a first space (“a primary access flap is configured to enclose the primary contents within the interior space”; [0008]) of the package (assemble primary package; 612)(Figure 6) and inserting adjunct components (battery; 260)(Figure 1) into the second space (internal compartment; 200) of the package through the openings on the vertical wall (wall; 112)(Figure 3)(insert secondary package via access doors; 624)(Figure 6). Estabrook further discloses that at operation 620, the primary package may be received at a secondary location. At the secondary location, an interior of the primary packaging may be accessed via access doors…the opening feature 130 may be articulated to uncover a secondary opening formed through a wall 112; [0082]. 
As described in claim 1, one of ordinary skill in the art would modify Estabrook’s package to accommodate a medical device in the primary compartment and a battery is the secondary compartment, which would prevent damage to the sensitive battery, as disclosed by Felder.
Estabrook, as modified by Felder, does not disclose stacking a plurality of packages in which the bodies are accommodated before inserting the battery packs into the second spaces. However, it is well known in the shipping art that packages are stacked on pallets before they are shipped.
Powers discloses stacking a plurality of compact packages (containers; 200) containing electrical power tools on a pallet for shipping or storage (Figure 16). Powers further discloses a compact container assembly will allow for shipping and storing of more container assemblies at one time, resulting in cost savings and increased efficiency of storage, and would also take up less floor space in a retail environment [0035]. Note: In Figure 16, each package has an end wall exposed that could comprise an opening to provide access to a secondary compartment. In addition, the shorter, elongated shape of the packages (similar to the shape of Felder’s package system) allowed more packages to be stacked on each pallet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention combine the teaching of Estabrook, Felder and Powers and stack a plurality of packages with access to a secondary compartment, in a compact manner, prior to shipping. Doing so would allow the insertion of additional components at a secondary location, as disclosed by Estabrook, while also providing a compact assembly for shipping, resulting in cost saving and increased efficiency of storage, as disclosed by Powers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US2007/0190818 discloses a package with an aperture aligned with socket of electronic device.
- US 5,598,713 discloses a portable cooler container with a battery stored in an opening in an end wall.
- US 3,765,527 discloses a dual compartment package with a battery on display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.S./Examiner, Art Unit 3731   

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731